Case 3:19-cv-03043-TLB Document4 Filed 06/20/19 Page 1 of 11 PagelD #: 34
86/14/2819 11:55AM 4792657018 MY OFFICE PAGE 25/19

   

 

WESTERN DISTRICT
CIVIL DIVISION

TANIA HIGDON and MARK HIGDON, LAIN Ney
HUSBAND AND WIFE

y, No.oswevis- [8

CLINTON BARTLETT DEFENDANT

 

COMPLAINT
JURY DEMANDED

Come Now the Plaintiffs Tania Higdon and Mark Higdon, Husband and Wife, by and
through their attorney, Tim S. Parker of Parker Law Firm, for their Complaint against the
defendant and states as follows:

1. Plaintiffs Tania Higden and Mark Higdon were, at all times materia] to this cause of
action, residents of the Western District of Carroll County, Arkansas with an address of 396 CR
241, Eureka Springs, Arkansas 72632. At all times material to this cause of action, Tania Higdon
and Mark Higdon lived and resided at this address in the Western District of Carroll County,
Arkansas,

2. Defendant Clinton Bartlett is a resident of the State of Arkansas with an address of
36% Spring Street, Eureka Springs, Arkansas 72632. According to the Carroll County Clerk,
Bartlett is a registered voter in Carroll County, Arkansas.

3. This is a complaint for the personal injuries and property damages suffered by
Plaintiffs Tania Higdon and Mark Higdon as a result of a motor vehicle accident that occurred on

or about March 14, 2016 on Highway 12 in Madison County, Arkansas when a vehicle driven by

EXHIBIT

06/14/2019 FRI 12:10 [TX/RX
Case 3:19-cv-03043-TLB Document4 Filed 06/20/19 Page 2 of 11 PagelID #: 35
@6/14/2819 11:55AM 4792657818 MY OFFICE PAGE 86/19

the defendant rear ended a vehicle driven by Tania Higdon. The vehicle driven by Tania Higdon
was owned by her husband, Mark Higdon. This court has personal jurisdiction over all parties of
this cause of action by virtue of the fact that the motor vehicle accident at issue occurred in the
State of Arkansas, This court has subject matter jurisdiction pursuant to Amendment 80 of the
Arkansas Constitution. Venue is proper in the Eastern District of Carroll County Arkansas
pursuant to the Civil Justice Reform Act of 2003 and ACA§ 16-60-112 (c).

CAUSE OF ACTION #1 ;
NEGLIGENCE RESULTING IN PERSONAL INJURIES AND PROPERTY DAMAGE

4) On or about March 14, 2016 Defendant Clifton Bartlett was operating a motor vehicle
on Highway 12 in Madison County, Arkansas. At the same time the Plaintiff Tania Higdon was
also operating her husband's vehicle on Highway 12 in Madison County, Arkansas. Both
vehicles were headed in the same direction on Highway 12. Defendant Clifton was driving too
fast and/or following too close to Tania Higdon's vehicle and rear the vehicle driven by Tania
Higdon causing damage to the vehicle and severe personal injuries to Tania Higdon as well,

5) The actions and omissions of Defendant Clifton Bartlett in the operation of the vehicle
he was driving constitute negligence and were a direct, proximate cause of the resulting collision
and the injuries and damages to Tania Higdon. More specifically, Defendant Clifton Bartlett was
negligent in the operation of the vehicle he was driving as follows:

a) Failing to keep a proper lookout;

b) Failing to maintain control of his vehicle

c) Driving too fast for conditions or in violation of the applicable speed limit,

d) Failing to Yield to the vehicle in front of him;

g) Following the vehicle in front of him too closely

e) Otherwise failing to use ordinary care under the circumstances

06/14/2019 FRI 12:10 [TX/RX NO 6277) W008
Case 3:19-cv-03043-TLB Document4 Filed 06/20/19 Page 3 of 11 PagelD #: 36

86/14/2419

11:55AM 4792657818 MY OFFICE PAGE 07/19

6. Asa direct, proximate result of the negligence of Clinton Bartlett, the Plaintiffs Tania

Higdon and Mark Higdon have suffered, or will in the future suffer, the following injuries and

damages to which they are entitled to compensation:

action.

a) Injuries and damages to Tania Higdon's body;

b) Medical, surgical, hospitalization, dental, health care and rehabilitation expenses of
Tania Higdon;

c) Lost wages and income and loss of earning capacity of Tania Higdon;

d) Pain, suffering, mental anguish and emotional distress of Tania Higdon,

e) Damages to Mark Higdon's vehicle;

f) Loss of use of Mark Higdon's vehicle including a reasonable rental value;

&) Towing and storage expenses associated with Mark Higdon's vehicle;

e) All other damages recoverable at law

7, Plaintiffs Tania Higdon and Mark Higdon demand trial by jury on these causes of

CAUSE OF ACTION No, 2
LOSS OF CONSORTIUM

8. Paragraphs one (1) through seven (7) are realleged and incorporated by reference as if

set out fully herein.

9, At all times material to this cause of action, Plaintiffs Mark Higdon and Tania Higdon

lived together as husband and wife and enjoyed all the benefits of the marital relationship.

10. As a direct, proximate result of the negligence charged to the defendant and the

injuries suffered by his wife Tania Higdon, Plaintiff Mark Higdon has suffered and will in the

future continue to suffer a loss of the services, society and companionship of his wife. Plaintiff

Mark Higdon is entitled to compensatory damages as a result.

06/14/2019 FRI 12:10 {TX/RX NO 6277] W007
Case 3:19-cv-03043-TLB Document4 Filed 06/20/19 Page 4 of 11 PagelD #: 37
86/14/2819 11:55AM 4792657018 MY OFFICE PAGE 48/19

11. Plaintiffs Tania Higdon and Mark Higdon demand trial by jury on all issues
presented by this lawsuit.

Wherefore, premises considered, Plaintiffs Tania Higdon and Mark Higdon pray for
judgment in their favor for compensatory damages in the amount of two hundred fifty thousand
dollars (8 250,000.00) for Tania Higdon and seventy- five thousand dollars ($75,000.00) for
Mark Higdon, or other amounts that may be determined to be appropriate by a trier of fact, for
their court costs, attorney fees, and any and all other just and proper relief. They also demand

trial by jury on all issues presented by this lawsuit.

Respectfully Submitted, ify _
Tania Higdon and Marly ‘yon, Plaintiffs
7

 

P.O Box 470

104 Spring Street

Eureka Springs, Arkansas 72632
Ph: (479)253-8732

Fax: (479)253-8539
parkerlawfirm@sbeglobal.net

06/14/2019 FRI 12:10 [TX/RX NO 6277] oos
Case 3:19-cv-03043-TLB Document4 Filed 06/20/19 Page 5 of 11 PagelD #: 38

@6/14/2819 11:55AM 4792657818 MY OFFICE PAGE 49/19

IN THE CIRCUIT COURT OF CARROLL COUNTY, ARKANSAS
WESTERN DISTRICT

CIVIL DIVISION
TANIA HIGDON and MARK HIGDON, PLAINTIFFS
HUSBAND AND WIFE
V. NO. O8WCV 19- 18
DEFENDANT

CLINTON BARTLETT

PLAINTIFFS' REQUESTS FOR ADMISSIONS

Comes now Plaintiffs Tania Higdon and Mark Higdon by and through their
attorney, Tim S. Parker of Parker Law Firm, pursuant to Rule 36 of the Arkansas Rules

of Civil Procedure, propound the following Requests for Admissions to the defendant
to be answered within the time and manner required by law:
REQUEST NO. 1; Please admit that as of February 26, 2019 you were a

registered voter of Carroll County, Arkansas.

REQUEST NO. 2: Please admit that the address you listed when you registered

to vote in Carroll County, Arkansas was 36 % Spring Street, Eureka Springs, Arkansas

72632,
o
REQUEST NO. 3: Please admit that on March 14, 2016 you were ingeeveRet 255,
ait? ome
vehicle that rear ended a vehicle driven by Tanla Higdon. ge — zo
on = =O
ox C336
ae fem
SF ce we
ae ROS
ga Aa

08/14/2019 FRI 12:10 [TX/RX NO 6277] goog
Case 3:19-cv-03043-TLB Document4 Filed 06/20/19 Page 6 of 11 PagelD #: 39

@6/14/2819 11:55AM 4792657818 MY OFFICE PAGE 18/193

REQUEST NO. 4: Please admit that the motor vehicle collision you had with
Tania Higdon on March 14, 2016 was not caused any acts of negligence of Tania

Higdon.

REQUEST NO. 5; Please admit that the motor vehicle collision you had with

Tania Higdon on March 14, 2016 was due entirely to your negligence.

Respectfully Submitted,
Tania Higdon and/Mark Higdon,
Plaintiffs /

oy Lay, a
TherS, Parker #94112

Parker Law Firm

P.O Box 470

104 Spring Street

Eureka Springs, Arkansas 72632
Ph: (479)253-8732

Fax: (479)253-8539
parkerlawfirm@sbeglobal, net

 
 
  

06/14/2019 FRI 12:10 [TX/RX NO 6277] W010
Q6/14/2419 11:55AM 4792657818 MY OFFICE PAGE

Case 3:19-cv-03043-TLB Document4 Filed 06/20/19 Page 7 of 11 PagelID #: 40
83/19

No. IG This summons is for Clinton Bartlett (same of Defendant).

PROOF OF SERVICE

atleal iL 3 ] pn jonally delivered the summons and attached complaint to Clinton Bartlett oraued.
Ji¢€ reg

 

T iM Malac SS Gacercpr Peeves Aa lesa [place] on
Gi SNe @ [9¢0 ~ [aate}; or
QO I left the summons and complaint in the proximity of the individual by
ee —_ ____ after he/she refused to receive it when I offered it to himvher;
or
0 I left the summons and complaint at the individual's dwelling house or usual place
of abode at _ [address] with ____ [name],
a person at least 14 y years of age , who resides there, on ee __ date]; or
Oo I delivered the sunumons and complaint to __ ee [name of
individual}, an agent authorized by appoint or by law to receive service of summons on behalf of
a [mame ofdefendant]on —_——C—CsCéd ttle};
o I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served

the summons and complaint on the defendant by certified mail, return receipt requested,
restricted delivery, as shown by the attached signed return receipt.

oO I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed
a copy of the summons and complaint by first-class mail to the defendant together with two
copies of a notice and acknowledgment and received the attached notice and acknowledgment
form within twenty days after the date of mailing.

 

 

Oo Other [specify}); _. ere
o I was unable to execute service because: ne
My fee is $ SK 2

06/14/2019 FRI 12:10 [TX/RX NO 6277] [003
Case 3:19-cv-03043-TLB Document4 Filed 06/20/19 Page 8 of 11 PagelD #: 41
@6/14/2819 11:55AM 4792657018 MY OFFICE PAGE 84/19

To be completed if service is by a sheriff or deputy sheriff:
Date: _ ee _ SHERIFF OF _ COUNTY, ARKANSAS

 

By: is =

[signature of server] _

 

[printed name, title, and badge number]

To bg compjeted if service is by a peron other than a sheriff or a deputy sheriff:

7 x Mey ALL (ell ans

=—
C] SL If.
se ‘fran e ‘of Ul,

  

Date:

   

ase ea if: BAS Pocars & (Sas 2 yor,
{prizn cl nayig lla Cy ( /:

/ Pee bf ua! (LAPS

Address: Lae *

; —
— Devers yille fe Pete

Phone: __ O09 DLW E

Subscribed and sworn to before me this date:

 

[Notary Public]

My Commission Expires:

 

Additional information regarding service or attempted service:

 

06/14/2019 FRI 12:10 [TX/RX NO 6277] Mood
Case 3:19-cv-03043-TLB Document4 Filed 06/20/19 Page 9 of 11 PagelD #: 42

a6, q/ A195 « keke AM 92657h 8 MY OFFICE A 4

-

IN THE CIRCUIT COURT OF CARROLL COUNTY

 

CIVIL DIVISION
WESTERN DISTRICT
TANIA HIGDON and MARK HIGDON, PLAINTIFES
HUSBAND AND WIFE
7 NO.oswev 19. [$6
CLINTON BARTLETT DEFENDANT
SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT: Clinton Bartlett, 36’4 Spring Street, Eureka
Springs, Arkansas 72632

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint.
Within 30 days after service of this summons on you (not counting the day you received it or 60
days if you are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas).
You must file with the clerk of this court a written answer to the complaint or a motion under
Rule 12 of the Arkansas Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff's attorney, whose name and address
are: Tim Parker, Parker Law Firm, and P.O. Box 470, Eureka Springs, Arkansas 72632.

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.

Additional Notices: Interrogatories and Requests for Production of Documents

      

oO URRR GLE, Ramona Wilson
Sa yee CO, Circuit Clerk
Ske" A RUED "9S Carroll County Courthouse
is: vin “O02 44S, Main Street, P.O. Box 109
eth" Ao js Eureka Springs, Arkansas 72632
eu GS
OPS By: | Hace Pascoe, DC

ate 8

 

Date -

[SEAL]

06/14/2019 FRI 12.10 [TX/RX NO 6277] Wo02
08/20/20 aS Std FaW-OB043+F LAB0eDocumenksenFHed OGM20/19 Page 10 of 11 PagelD # 437 vve

agi9 Jun 20, AH 1 4

unlt AniARoa?
CARROLL FERN DISTRICT

INTHE CIRQUHY COURT OF CARROLL COUNTY, ARKANSAS
WESTERN DISTRICT - CIVIL DIVISION

TANTA HIGDON and MARK TTIDGON, PLAINTIES
Husband and Wile

va, Case No. ORWONM- 19-18
CLINTON BARTLETT DEFENDANT

ANSWER TO PLAINTHES’ COMPLAINT

COMES Defendant, Clinton Bartlere, by and througls his nucorneys, Barker Law Firm PLLC, ane
for his Answer to Plaintiffs’ Comphiine states:

\, Defendant generally and specifically denies each and every material allegation contained
in Plainciffs’ Complaine not hereinafter welmitted,

a, Defenilant admits Plaintiffs are residents of Carroll County, Arkansas. as set forth: ity
paragraph | of Plaintiffs’ Complains,

3. Defendant denies paragraph 2 of Plainti((s’ Complains, Specifically pleading Defendant
ar the time of the Filing of this lawsuit on Mareh 13, 2019, was and still is a resident of the stace al
Arizona.

4, Defendant denies wll orher allegations of fault or negligence set forth in paragraphs 3, 4, 9,
Sa), Sb), Sc), 3d}, Suds Se), ant all claims of negligence ane Jarnages comained in paragraphs 6, Ga), Oh),
Gx), 6d), Ge}, 6A), 6x), Ge), and all allegations of loss af cunsortiuny os alleged in parageaphs 9 andl 10 af
Haincifts’ Complain

5, Defendant specifically and alfrmarively pleads comparative fault as a partial or complete

bar ro any recovery and further plencls failure ro mitigate is} partial ar conyplete bar ro cosiveny.
06/20/20 as Std Fewv-0B048+F 1480zDocumentssEKFHed OBYZ0/19 Page 11 of 11 PagelD # 4a’vve

6, Defendant durher pleads wecurd and sauistactian prior sectlement on dhe glain for

propery cannige as alleged-in-Plainutts’ Complaint.

7. Defendant requests a trial by jury,
WHEREFORE, baving fully answered, Defendant Clinton Bariteck, prays that Plaincifis’ Complaint

be clismissel suainse him, jor his casts and expenses incurred hurcin, and for any andl all ortigs just and

proper relief to which he may be entitled,

Respecttlly submitted,

BARBER LAW FIRM PLLC

425 W. Capital Avenue, Suite 3400
Lirtle Rock, AR 72201
501-372-6175

5010. 375-2802 « fax

ie a: ae 4 Lf vA
By: at OA ep (? io Cer
ticle L =e er HEROD!

AVPORNEY FOR DEBENDANT
malexarislen@ harberlawtinny.com

 

CERCIFICATE OF SERVICE

on day of June, 2018, via US. Mail,

i, wha L. Alexander, hereby stage rhac | have served a copy of the shove pleading to the
following on the

Tim S. Parker, bay,

Parker Law Firm

P,Q, Box 470

104 Spriny Seeeet

Sureka Springs, AR 72632 .
Aaorney for Plaintilfs peg ‘e A
oo 4 oD L hy
ae Bate. é ~. .

 

 

Mithaal |. Alexansler
